Citation Nr: 1730548	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-15 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for lumbosacral degenerative disc disease prior to January 11, 2010, and a rating higher than 20 percent thereafter.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty for training from April to July 1986 and on active duty from January 2007 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA). In a March 2010 rating decision, the RO increased the rating to 20 percent, effective January 11, 2010.

In March 2012, the Veteran appeared at a hearing conducted by a Veterans Law Judge (VLJ) who is retired from the Board.  In September 2016, the Board informed the Veteran of this VLJ's retirement, as well as the Veteran's right to participate in a new Board hearing to be conducted by a VLJwho would author a decision on his appeal.  However, the Veteran did not respond, presumably as he does not wish to participate in a new hearing.  

In November 2013 and November 2014, the Board remanded this appeal for further development.  As further development is required, the appeal is again REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A review of the record reflects that the RO complied with the Board's November 2014 remand directives, obtaining the Veteran's outstanding VA treatment records, affording the Veteran a new VA spinal examination in December 2014, and thereafter associating earlier nerve conduction studies of the Veteran's lower extremities, performed in March 2014.  However, pursuant to a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court), the Board must obtain more detailed range of motion findings than those recorded in the Veteran's most recent, December 2014 VA spinal examination report.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that during VA orthopedic examinations, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing positions, and, if possible, with the range of the opposite undamaged joint).  Accordingly, although the Veteran's representative waived initial RO consideration of newly received evidence in January 2017, a new VA examination is required.

Further, as the Veteran receives VA and private treatment for his service-connected lumbar degenerative disc disease, efforts to obtain the Veteran's recent, outstanding VA and private treatment records should be made.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from June 2015, and request that the Veteran complete release forms allowing VA to request his back treatment rendered since April 2015 from any private treatment providers.

2.  Then, schedule the Veteran for a new VA lumbar spine examination to assess the current severity of the Veteran's lumbar degenerative disc disease, to include specific findings regarding pain on range of motion testing, per Correia.  The Veteran's claims file must be provided to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's lumbar spine degenerative disc disease symptoms, the examiner should conduct a relevant clinical examination, to include range of motion testing for pain on both active and passive motion, and in both weight-bearing and nonweight-bearing positions.  If this cannot be accomplished, it should be explained why.

3.  Finally, readjudicate the Veteran's lumbar spine degenerative disc disease disability increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


